Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to the Request for Continued Examination filed on 5/18/2021 for the application No.  15/299,330. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow,

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.

Examiner’s Note

Regarding to 101 compliance, Claims 1-20 are compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published 

Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a series of steps and, therefore, is a process (a method).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. The claim recites the limitations of
b)  determining a set of users of the online system eligible to be presented with the content item;c)  determining an average bid amount in response to users selecting links included in other content items presented to users of the set of users by the online system; d) for each opportunity to present the content item to a user of the online system identified by the online system during a time interval: 
g)  determining an expected value to the online system of presenting the content item to the user based on the model and the bid amount associated with the content item; h) determining an additional expected value to the online system based on the additional model and the average bid amount;
k)  determining a rate of change of the expected value to the online system of presenting the content item to the user over time;
The  determining  limitations, as drafted, comprise a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “at an online system” and “selection of a link included in the content item”  nothing in the claim precludes the determining steps from practically being performed in the human mind.
“at an online system” and “selection of a link included in the content item”  language, the claim encompasses the user manually determining users eligible for presentation of content; determining an average bid amount; determining an expected value based on data of the model and a bid amount; determining an additional expected value based on an additional model data and the average bid amount; determining a rate of change of the expected value previously calculated and providing a suggestion. These limitations are a mental process.
Step 2A - Prong 2: Integrated into a Practical Application? yes.  The claim additional elements, ““at an online system”, “hardware processor”  and “selection of a link included in the content item”, according to the instant specification 
“ [0002] Online systems, such as social networking systems, allow users to connect to and to communicate with other users of the online system. Users may create profiles on an online system that are tied to their identities and include information about the users, such as interests and demographic information. The users may be individuals or entities such as corporations or charities. Online systems allow users to easily communicate and to share content with other online system users by providing content to an online system for presentation to other users….”, see at least paragraphs 2-4. Online systems are merely software.
At least paragraphs 9-11 state “…selecting a link included in the content item….”. Given the broadest reasonable interpretation a link is a HTML object or element. Considered merely software.  
 “hardware processor”, paragraph 69 discloses “ Some portions of this description describe the embodiments in terms of algorithms  and symbolic representations of 
substance of their work effectively to others skilled in the art. These operations, while described functionally, computationally, or logically, are understood to be implemented by computer programs or equivalent electrical circuits, microcode, or the like. Furthermore, it has also proven convenient at times, to refer to these arrangements of operations as modules, without loss of generality. The described operations and their associated modules may be embodied in software, firmware, hardware, or any combinations thereof”. Accordingly, these additional elements integrate the abstract idea into a practical application because they impose meaningful limits on practicing the abstract idea.  Thus, the claim is eligible because it is not directed to the recited judicial exception.
Claim 8. Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. A method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes, because the same reasons mentioned above for claim 1..
Step 2A - Prong 2: Integrated into a Practical Application? yes, because the same reasons mentioned above for claim 1. Hence, the claim is eligible because it is not directed to the recited judicial exception.
Claim 14. Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. A computer readable storage medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes, because the same reasons mentioned above for claim 1..
eligible because it is not directed to the recited judicial exception.
As to claims 2-7, 9 -13 and 15-20: they depend of the independent claims analyzed above, they add features which emphasizes that it  is not practical to perform the instant invention in the human mind.

Claim Rejections - 35 USC § 103 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claims 1-4 and 8-17 are  rejected under 35 U.S.C. 103 as being unpatentable over US Patent  No. 8504437 (Agarwal)   in view of over US PG Pub No. 20020165849 (Singh).
As to claims 1, 8 and 14, Agarwal discloses  method (abstract and Fig. 1) comprising: 
a) obtaining, at an online system, a content item associated with a bid amount 
(“…The method further includes identifying completions based on the prefix, determining one or more content items associated with each completion, computing initial scores including a score for each content item-completion pair including determining a likelihood that a given completion represents the request and a quality of the content item as compared to the completion, computing final scores including scores for each prefix-content item pair using the initial scores, computing a bid for each content item, running an auction to select a content item based on the bids and final scores, and identifying display data associated with the selected content item”, see at least abstract.
“…At stage 912, a bid for each content item is determined. A bid can represent an amount that a content provider has set as the maximum compensation for presentation of the associated content item…”, Fig. 9 element 912),  and with 
an action comprising an interaction with a page of content that is accessible after selection of a link included in the content item 
Web content can include links to web sites or other content, news, weather, images, video, auctions, related information, answers to questions, or other information…”, 4:25-35 and Fig. 1.
“In some implementations, user reaction to the additional content items can be tracked [Examiner interprets as content that is accessible after selection of a link]. For example, any user click on an ad can trigger click serving and click logging, capturing the information in a collection of historical logs. The suggest mixer 406 can also issue a log request to an ad mixer 432 to explicitly log the shown ads as an impression. Click logging and the resulting log can be used, for example, to track the costs charged to advertisers based on the number of times and other factors associated with serving respective ads”, 9:9-18),
the bid amount received by the online system in response to the action being performed
(“…Web content can include links to web sites or other content, news, weather, images, video, auctions, related information, answers to questions, or other information…”, 4:25-35 and Fig. 1.
“…The methods further include the action of receiving from the first search service a set of first input completions, each first input completion being textually different from the first textual input and selectable as an alternative to the first textual input. The methods further include the action of determining a most likely completion from the first set of completions…”, 2:12-18.
“…the action of identifying a set of first input completions, each first input completion being textually different from the first textual input and selectable as an alternative to the first textual input…”, 2:55-59 );

(“…In some implementations, the information returned by the search service 102 can be based on the user's interests, profile information, geographical location, etc. These additional criteria can be combined for use with the user's input in order to provide targeted content…”, 5:51-55);

c)  determining, by the online system,  an average bid amount in response to users selecting links included in other content items presented to users of the set of users by the online system, each of the other content items being associated with
corresponding bid amounts

( “…The methods further include the action of determining a quality of a bid of each matching content item. The methods further include the action of determining a winning matching content item based at least upon the bid…”, 2:20-25);

d)  for each opportunity to present the content item to a user of the online system identified by the online system during a time interval
(“…In some implementations, to assure the use of up-to-date content items, any content item returned by the cache server 412 that is older than a predetermined age (e.g., 30 minutes) can be discarded. If a cache key results in a cache miss 413, or if stale (older than 30 minutes, for example) content items are returned, the suggest mixer 406 can make a call to the cache updater 416.”, 8:66-67 and 9:1-5.
action of computing initial scores including a score for each content item-completion pair including determining a likelihood that a given completion represents the request and a quality of the content item as compared to the completion…”, 1:50-55.
“…In some implementations, the process can be performed quasi-dynamically, in that the selection of content items can occur dynamically at one specific point in time, then the results stored and used for a defined period of time (e.g., the time period between dynamic selections).”, 18:5-10.
The Examiner notes that recitation such as “for each opportunity to present…”, is considered but given little patentable weight because is not positively recited. The recitation is interpreted as intended use. The method is not positively presenting the content item): 

e) obtaining, by the online system,   a model determining a likelihood of the user performing the interaction with the page of content that is accessible after the user selects the link included in the content item
(“…The suggestion engine 604 identifies the number of times users submit each query by analyzing user search history data [Examiner interprets as obtaining a model]. User search history data describes, for each user represented in the data, queries submitted by the user[Examiner interprets as obtaining a model]. The suggestion engine 604 analyzes the user search history data [Examiner interprets as obtaining a model] for the users and identifies the number of times the users submitted a query…”, 12:49-60.

“… comprising determining, for each of the advertisement-completion pairs, whether the likelihood that a completion in the advertisement-completion pair represents the request exceeds a threshold, and in response to determining that none of the determined likelihoods exceed the threshold, waiting for more textual input.”, claim 11);

 
f)  obtaining, by the online system,   an additional model determining a likelihood of the user selecting the link included in the obtained content item
(“…The methods further include the action of receiving from the first search service a set of first input suggestions, each first input suggestion being textually different from the first textual input and selectable as an alternative to the first textual input. The methods further include the action of determining content items associated with the first input suggestions…”, 2:12-30.
“…The methods further include the action of identifying a set of first input completions, each first input completion being textually different from the first textual input and selectable as an alternative to the first textual input…”, 2:11-16.
“…The methods further include the action of receiving from the first search service a set of first input suggestions, each first input suggestion being textually different from the first textual input and selectable as an alternative to the first textual input…”, 2:12-16);
 g) determining, by the online system,   an expected value to the online system of 
( see element 910 “Compute Final Scores..”,  “Compute a Bid for Each Content Item”, element 912 and “..an Auction to Select a Content Item Based on the Bids and Final Scores”, element 914 in Fig. 9.
See also “…At stage 912, a bid for each content item is determined. A bid can represent an amount that a content provider has set as the maximum compensation for presentation of the associated content item. Optionally, a quality of the bid can be determined. Bid quality can be related to predicted effectiveness of the content item. For example, while a bid for a content item may be high, the realization of the pay-out may be low for various reasons. Accordingly, one or more factors including click through rate (CTR) and predicted click through rate (PTCR) can be used to qualify the bid…”, 20:24-33);

h) determining, by the online system,   an additional expected value to the online system based on the additional model and the average bid amount
(“…A method for selection additional content items can include identifying eligible candidates. Computing content items that are eligible for the second placement (e.g., for the bottom slot) can be done by removing selected first content items. The method can include quality disabling the eligible candidates for the second content items. In some implementations, disabling functions DF1 and DF2 can be applied, but with lower thresholds compared to a first content item selection. In some implementations, an additional function can be applied to set reserve prices: ecpm+A*pCTR+B*pCTR*quality_score>=C “, 24:46-55);

i) including, by the online system,  the obtained content item in association with the additional expected value in one or more selection processes selecting content for presentation to the user
(“…A method for selection additional content items can include identifying eligible candidates. Computing content items that are eligible for the second placement (e.g., for the bottom slot) can be done by removing selected first content items…”, 24:46-55);

j) modifying, by the online system,   the model based on information received from the online system in response to the one or more selection processes selecting the content item and the user performing the action associated with the content item after being presented with the obtained content item
(“…A method for selection additional content items can include identifying eligible candidates. Computing content items that are eligible for the second placement (e.g., for the bottom slot) can be done by removing selected first content items…”, 24:46-55.
 “…The method can include quality disabling the eligible candidates for the second content items….”, 24:46-55.
“…In some implementations, the quality disabling functions act to limit when content items are selected for presentation. Accordingly, in the proposed method shown in FIG. 9, an additional step may be included that applies one or more disabling functions to the 

k) determining, by the online system,   a rate of change of the expected value to the online system of presenting the content item to the user over time
(“… method shown in FIG. 9, an additional step may be included that applies one or more disabling functions to the scores associated with a given content item….”, 23:5-20);

l) responsive to a magnitude of the rate of change of the expected value to the online system of presenting the obtained content item to the user, providing, by the online system,   a suggestion to a providing user associated with the content item to increase the bid amount associated with the obtained content item
(“…In some implementations, the quality disabling functions act to limit when content items are selected for presentation. Accordingly, in the proposed method shown in FIG. 9, an additional step may be included that applies one or more disabling functions to the scores associated with a given content item. Resultant scores may then be compared to one or more thresholds. Based on the comparison, a decision may be made as to whether to include a content item with the suggestions provided to the user. Other methods for incorporating the quality disabling functions are possible. Alternatively, one or more quality enabling functions can be applied that act to promote one or more content items over others (e.g., such as based on a weighting of a particular characteristic associated with one or more content item)…” , 23:5-20.
suggestions and ranking and pricing a content item as an aggregate of relevant scores and bids associated with to respective content items and suggestions…”, 3:16-21.
“…Ranking functions include applying a function to each candidate to determine if the candidate is sufficiently relevant to a suggestion by way of comparison to a threshold. Ranking functions include applying a function to each candidate to determine if the sum of the probability of all suggestions to which the candidate matches is above a threshold …”, 3:31-35.
“…In some implementations, one or more quality disabling functions may be used to ensure that if a content item is selected for presentation along with a given list of suggestions, the quality of that content item is sufficiently high…”, 23:3-6. 
See also “FIG. 1 illustrates a system for determining and providing suggestions including additional content related to the suggestions in response to a user request…”, Fig. 1 and associated disclosure). 

Although, Agarwal teaches a system for presenting content (Fig. 1 and associated disclosure) and providing a suggestion to a providing user associated with the content item to increase the bid amount associated with the content item (see at least element 112, Figs. 1-2 and 6),
Agarwal does not expressly disclose 
rate of change of the expected value to the online system over time being less than a threshold value,

However, Singh discloses a system that detect change in conditions and notifies to the advertiser (see at least abstract and paragraph 33).
Further, Singh discloses
“  [0265] One example of a changed condition which may be notified to the owner include …. Another example of a changed condition is when the CPC for a search listing reaches some value or range specified by the advertiser or owner … Another example of a changed condition is when aggregate impressions for one or more of the advertiser's search listings exceed a specified number, or when aggregate clickthroughs exceed a specified number, or when the clickthrough rate over some specified time period exceeds a specified number. Another example of a changed condition occurs when the CPC of any search listing can be reduced without impacting its rank among other search listings for the same search term. Another example of a changed condition occurs when a search listing can be at an advertiser specified display rank for less than an advertiser specified CPC. Another example of a changed condition is when an advertisers average CPC across some collection of listings exceeds a predetermined threshold”, (paragraph 265).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Singh’s teaching with the teaching of  Agarwal. One would have been motivated to  provide functionality to auto notification of conditions or business rules compliance, in order to specify and control 

As to claims 2, 12 and 15,  the combination Agarwal and Singh discloses all the limitations of the independent claim above and Agarwal further discloses 
responsive to the rate of change of the expected value to the online system of presenting the content item to the user over time, continuing modifying the model determining the likelihood of the user performing the action associated with the obtained content item after being presented with the obtained content item
(“…In some implementations, the quality disabling functions act to limit when content items are selected for presentation. Accordingly, in the proposed method shown in FIG. 9, an additional step may be included that applies one or more disabling functions to the scores associated with a given content item. Resultant scores may then be compared to one or more thresholds. Based on the comparison, a decision may be made as to whether to include a content item with the suggestions provided to the user. Other methods for incorporating the quality disabling functions are possible. Alternatively, one or more quality enabling functions can be applied that act to promote one or more content items over others (e.g., such as based on a weighting of a particular characteristic associated with one or more content item)…” , 23:5-20).

Agarwal does not expressly disclose 
rate of change of the expected value to the online system over time being negative

However, Singh discloses a system with changed conditions
“  [0265] One example of a changed condition which may be notified to the owner include …. Another example of a changed condition is when the CPC for a search listing reaches some value or range specified by the advertiser or owner … Another example of a changed condition is when aggregate impressions for one or more of the advertiser's search listings exceed a specified number, or when aggregate clickthroughs exceed a specified number, or when the clickthrough rate over some specified time period exceeds a specified number. Another example of a changed condition occurs when the CPC of any search listing can be reduced without impacting its rank among other search listings for the same search term. Another example of a changed condition occurs when a search listing can be at an advertiser specified display rank for less than an advertiser specified CPC. Another example of a changed condition is when an advertisers average CPC across some collection of listings exceeds a predetermined threshold”, (paragraph 265).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Singh’s teaching with the teaching of  Agarwal. One would have been motivated to  provide functionality to auto notification of conditions or business rules compliance, in order to specify and control the conditions the advertiser cares about (see  at least Singh paragraphs 24-25 and 33-35).

As to claims 3, 13 and 16,  the combination Agarwal and Singh discloses all the limitations of the independent claim above and Agarwal further discloses 
wherein responsive to the magnitude of the rate of change of the expected value to the online system of presenting the obtained  content item to the user over time 
(“….Resultant scores may then be compared to one or more thresholds. Based on the comparison, a decision may be made as to whether to include a content item with the suggestions provided to the user. Other methods for incorporating the quality disabling functions are possible. Alternatively, one or more quality enabling functions can be applied that act to promote one or more content items over others (e.g., such as based on a weighting of a particular characteristic associated with one or more content item)…”,  23:12-20), 

providing the suggestion to the providing user associated with the content item to increase the bid amount associated with the content item comprises: 
responsive to determining the magnitude of the rate of change of the expected value to the online system of presenting the content item to the user over time is zero for at least a threshold amount of time, providing the suggestion to the providing user associated with the content item to increase the bid amount associated with the obtained content item
(“…The methods further include the action of ranking and pricing each content item including identifying identical content items associated with more than one of the first input suggestions and ranking and pricing a content item as an aggregate of relevant suggestions…”, 3:16-21.
“…Ranking functions include applying a function to each candidate to determine if the candidate is sufficiently relevant to a suggestion by way of comparison to a threshold. Ranking functions include applying a function to each candidate to determine if the sum of the probability of all suggestions to which the candidate matches is above a threshold …”, 3:32-35).

Agarwal does not expressly disclose 
magnitude of the rate of change of the expected value to the online system of presenting the content item to the user over time being less than a threshold rate, 

Singh discloses
“  [0265] One example of a changed condition which may be notified to the owner include …. Another example of a changed condition is when the CPC for a search listing reaches some value or range specified by the advertiser or owner … Another example of a changed condition is when aggregate impressions for one or more of the advertiser's search listings exceed a specified number, or when aggregate clickthroughs exceed a specified number, or when the clickthrough rate over some specified time period exceeds a specified number. Another example of a changed condition occurs when the CPC of any search listing can be reduced without impacting its rank among other search listings for the same search term. Another example of a changed condition occurs when a search listing can be at an advertiser specified display rank for less than changed condition is when an advertisers average CPC across some collection of listings exceeds a predetermined threshold”, (paragraph 265).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Singh’s teaching with the teaching of  Agarwal. One would have been motivated to  provide functionality to auto notification of conditions or business rules compliance, in order to specify and control the conditions the advertiser cares about (see  at least Singh paragraphs 24-25 and 33-35).

As to claims 4 and 17,   the combination Agarwal and Singh discloses all the limitations of the independent claim above and Agarwal further discloses 
wherein the suggestion to the providing user includes a percentage increase for the bid amount
(Agarwal in Fig. 1 and associated disclosure teaches suggestions). 

As to claims 9,  10 and 11,   the combination Agarwal and Singh discloses all the limitations of the independent claim above and Agarwal further discloses 
wherein the alternative action comprises an action occurring more recently after presentation of the obtained content item than the action associated with the content item
(“…The association engine 606 can obtain the content (i.e., additional content) from a backend server that manages data for the category of the answer box 504. recently obtained answer boxes…”, 16:2-4 and Fig. 6 ). 

wherein the action occurring more recently after presentation of the content item than the action associated with the content item comprises the user accessing the content item
(“…the association engine can receive the content from a cache that caches content for recently obtained answer boxes…”, 16:2-4 and Fig. 6 ). 
Agarwal does not expressly  disclose
wherein the action comprises an action that has occurred less than a threshold number of times.

However, Singh discloses 
“  [0265] One example of a changed condition which may be notified to the owner include …. Another example of a changed condition is when the CPC for a search listing reaches some value or range specified by the advertiser or owner … Another example of a changed condition is when aggregate impressions for one or more of the advertiser's search listings exceed a specified number, or when aggregate clickthroughs exceed a specified number, or when the clickthrough rate over some specified time period exceeds a specified number. Another example of a changed condition occurs when the CPC of any search listing can be reduced without impacting its rank among other search listings for the same search term. Another example of a changed condition occurs when a search listing can be at an advertiser specified display rank for less than changed condition is when an advertisers average CPC across some collection of listings exceeds a predetermined threshold”, (paragraph 265).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Singh’s teaching with the teaching of  Agarwal. One would have been motivated to  provide functionality to auto notification of conditions or business rules compliance, in order to specify and control the conditions the advertiser cares about (see  at least Singh paragraphs 24-25 and 33-35).

Claims 5 , 6, 7, 18, 19 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over US Patent  No. 8504437 (Agarwal)   in view of over US PG Pub No. 20020165849 (Singh) and in view of  US PG Pub No. 20060041472 (Lukose).

As to claims 5 , 6, 7, 18, 19 and 20,   the combination Agarwal and Singh discloses all the limitations of the independent claim above and Agarwal further discloses 
wherein the content item includes targeting criteria specifying characteristics of users eligible to be presented with the content item
(…In some implementations, the information returned by the search service 102 can be based on the user's interests, profile information, geographical location, etc. These additional criteria can be combined for use with the user's input in order to provide targeted content…”, 5:51-55).

wherein determining the set of users of the online system eligible to be presented with the content item comprises: identifying users having characteristics satisfying at least a  targeting criteria. 
(“…In some implementations, the information returned by the search service 102 can be based on the user's interests, profile information, geographical location, etc. These additional criteria can be combined for use with the user's input in order to provide targeted content…”, 5:51-55).

Agarwal does not expressly disclose
satisfying at least a threshold amount of the targeting criteria. 
retrieving bid amounts in response to users selecting links included in other content items selected for presentation to identified users by the online system
determining an average of the retrieved bid amounts 

However, Lukose expressly disclose
“…For example, the signal 168 may be asserted if target criteria of the targeted advertisement 166 matches a threshold amount of information and/or a bid price stored by the targeted advertisement client 160….”, paragraph 17 and Fig. 1. See also abstract.
retrieving bid amounts in response to users selecting links included in other content items selected for presentation to identified users by the online system
incentive associated with viewing the advertisement 126…”, paragraph 39);  
determining an average of the retrieved bid amounts (paragraph 44) ;

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lukose’s teaching with the teaching of  Agarwal. One would have been motivated to  provide functionality to evaluate if considered the target criteria of targeted advertising matches a threshold of information and a bid price stored by the targeted client in order to effectively target consumers (Lukose see at least paragraphs 3, 5, 17 and 20).

Response to Arguments
Applicant’s arguments of 5/18/2021 have been very carefully considered but are not persuasive.
Rejection of claims 1-20 under 35 USC 112 (first), written description is withdrawn because Patent Boar Decision on 3/25/2021 reversed the rejection.
Applicant argues (Remarks 12-15)
“REJECTIONS UNDER 35 U.S.C. § 103
Claims 1-4 and 8-17 were rejected under 35 U.S.C. § 103 as unpatentable over US
8504437, hereinafter "Agarwal" in view of over US Pub No. 20020165849, hereinafter "Singh."
Claims 5-7 and 18-20 were rejected under 35 U.S.C. § 103 as unpatentable over Agarwal in
view of Singh and in view of US Pub No. 20060041472, hereinafter "Lukose." These rejections
are overcome in view of the amended claims.
As amended, representative independent claim 1 recites in part:…”
In response the Examiner asserts that a prima facie of obviousness has been established.  The combination Agarwal and Singh discloses all the limitations of the 

“…Agrawal's textual input completion system receives partial text input from a user, determines
likely completions using the partially received text input as a prefix, possibly based on a user
search history data, and selects the completion based on the likelihood of the user selecting the
link associated with the completed textual input. However, Agarwal does not describe obtaining
a model that determines a likelihood of the user interacting with a page of content that is
accessible to the user after the user selects a link in a content item displayed to the user. The
claimed model does not determine the likelihood of the user interacting with the content item
itself, but instead determines a likelihood of the user "performing the interaction with the page of
content that is accessible after the user selects the link included in the obtained content item…."
In response the Examiner for clarification purposes notes that the prior office action of record did not have possession of the currently amended portion(s) of the claim(s) that the Applicant is currently arguing.  Action on these newly amended limitations is contained herein. 
Consequently, amended independent claim 1 is patentably distinguishable over the cited
references, both alone and in combination. Independent claims 8 and 14 include similar
limitations to independent claim 1, and thus are patentably distinguishable from the cited
references, both alone and in combination, for at least these same reasons. Each of the
dependent claims is also patentably distinguishable from the cited references, both alone and in
combination, at least by virtue of dependency from one of the independent claims.

In response the Examiner asserts that a prima facie of obviousness has been established, there is not novelty at all in the instant claims at the time of the invention.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pg. Pub. No. 20140207564 (Dubey).” System and method for serving electronic content”.  This publication teaches content in response to content queries or requests. When a request is received, for content to be presented to a specified user, candidate content items are identified, possibly based on matches between attributes of the user and attributes of the items' target audiences. For each item, a history indicating the frequency (e.g., total number) and/or recency with which impressions of the candidate item were previously presented to the user is retrieved and used to determine a modifier value, which is applied to a calculated or generated probable click-through-rate (pCTR) to produce a modified probability that the user would act on the item if it is served to him or her. Each item's estimated value is computed by multiplying a bid associated with the item and the modified probability; the results are ranked and the top-ranked item(s) are served.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/3/2021